Citation Nr: 0335932	
Decision Date: 12/19/03    Archive Date: 12/24/03

DOCKET NO.  02-20 186A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUES

1.  Entitlement to service connection for hepatitis A.  

2.  Entitlement to service connection for hepatitis B.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

William W. Berg, Counsel



INTRODUCTION

The veteran served on active duty from April 1958 to March 
1960 and from December 1961 to November 1963.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico, that denied entitlement to service 
connection for hepatitis A and hepatitis B.  

Although the veteran requested a personal hearing before the 
Board at the RO, he  withdrew that request in June 2003 and 
requested a videoconference hearing before the Board.  In a 
memorandum from his representative and in later 
correspondence from the veteran, the veteran withdrew his 
request for a videoconference hearing and asked that the 
appeals process be continued to final disposition by the 
Board.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.  

2.  Although the veteran was treated for infectious hepatitis 
in service, it is not shown that he has hepatitis A now.  

3.  Serologic indications of the presence of hepatitis B 
cannot be disassociated from the infectious hepatitis for 
which the veteran was treated in service.  


CONCLUSIONS OF LAW

1.  Hepatitis A was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. § 3.303 
(2003).  

2.  Hepatitis B was incurred in service.  38 U.S.C.A. §§ 
1131, 5107 (West 2002);
38 C.F.R. § 3.303 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The file shows that by RO correspondence, the rating 
decision, and the statement of the case, the veteran has been 
informed of the evidence necessary to substantiate his claim 
and of his and VA's respective obligations to obtain 
different types of evidence.  Identified relevant medical 
records have been obtained, and a VA examination has been 
provided.  The Board finds that the notice and duty to assist 
provisions of the law have been met.  See 38 U.S.C.A. §§ 
5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2002); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  

Although service connection may be granted for disability 
resulting from disease or injury incurred in or aggravated by 
service, 38 U.S.C.A. § 1131, it must be shown that any 
current disability is related to service or to an incident of 
service origin.  The United States Court of Appeals for the 
Federal Circuit has held that "a veteran seeking disability 
benefits must establish . . . the existence of a disability 
[and] a connection between the veteran's service and the 
disability."  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  See D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 
2000); Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000) 
(to the same effect).  

The service medical records for the veteran's first period of 
active duty are negative for complaints or findings of any 
type of hepatitis, and he does not maintain otherwise.  
Rather, the veteran contends that he has hepatitis A and B 
now as a long-term consequence of the infectious hepatitis 
that he contracted in service in Korea in 1962.  

The record shows that the veteran initially presented to a 
service dispensary in October 1962 with a four-day history of 
anorexia, nausea, vomiting and upper abdominal pain.  He 
reported that his urine was dark and his stools were lighter 
than usual.  He noted that his eyes were yellow that day.  An 
examination showed icteric sclerae, and his liver was 
questionably palpable two finger breaths below the right 
costal margin.  His urine was positive for bile, and his 
serum was jaundiced.  Infectious hepatitis was diagnosed.  
The veteran was thereafter hospitalized for 41 days for 
treatment of infectious hepatitis with jaundice and 
discharged to duty with a temporary P-3 profile.  Although a 
history of infectious hepatitis in Korea was noted when the 
veteran was examined for separation from service in October 
1963, no pertinent findings were entered on clinical 
examination.  

The veteran's claim for service connection for hepatitis A 
and B was received in June 2001, more than 37 years following 
his final separation from service.  Although his treatment 
for hepatitis in service was noted when the veteran was 
examined by VA in January 2002, there was no history of 
recurrent episodes of hepatitis.  Although the veteran denied 
any risk factors for liver disease, he reported a history of 
alcohol abuse of six beers a day, recently reduced to one to 
two beers on occasion.  He complained of fatigue and 
weakness.  Clinical examination showed anicteric sclerae but 
injected conjunctivae.  There was normal peristalsis and no 
palpable liver.  The liver appeared to be of normal size 
without superficial abdominal veins.  The veteran had 
adequate muscle strength, and there was no evidence of muscle 
wasting, nor were there any other signs of liver disease.  
The examiner reported that serologic tests were negative for 
the hepatitis B surface antigen, hepatitis B antibody, and 
the hepatitis C virus antibody.  The tests were positive, 
however, for the hepatitis B core antibody and the hepatitis 
A virus antibody total.  The examiner remarked that the 
veteran had evidence of exposure to hepatitis A and B without 
evidence of chronicity.  The diagnoses were status post 
hepatitis A and past exposure to hepatitis B.  

The findings in service did not identify the specific type of 
hepatitis for which the veteran was treated (other than to 
classify it as infectious).  The recent VA examination 
indicates that the veteran once had hepatitis A but that he 
no longer does.  In effect, the examiner found any prior 
episode of hepatitis A to have been an acute and transitory 
episode that resolved, leaving no residual disability.  See 
38 C.F.R. § 3.303(b).  

Although the veteran was treated for infectious hepatitis in 
service, the mere fact of in-service treatment for disease 
does not entitle him to service connection unless chronic 
residuals constituting a disability result therefrom.  The 
United States Court of Appeals for Veterans Claims has 
specifically so held.  In affirming a Board decision denying 
an application to reopen a claim of entitlement to service 
connection for spinal meningitis and denying an original 
claim for service connection for residuals of frozen feet, 
the Court stated:  "[The veteran] is apparently of the 
belief that he is entitled to some sort of benefit simply 
because he had a disease or injury while on active service.  
That, of course, is mistaken.  Congress specifically limits 
entitlement for service-connected disease or injury to cases 
where such incidents have resulted in a disability.  See 38 
U.S.C. § 1110 (formerly § 310).  In the absence of proof of a 
present disability there can be no valid claim."  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992) (emphasis in 
original).  See Degmetich v. Brown, 104 F.3d 1328, 1331-33 
(Fed. Cir. 1997) (claimant must have disability at time of 
application for benefits and not merely findings in service).  
In the absence of competent medical evidence showing that the 
veteran has hepatitis A currently, service connection for 
hepatitis A is not warranted.  The evidence is not so evenly 
balanced as to raise doubt concerning any material issue.  
38 U.S.C.A. § 5107(b).  

The veteran maintains that a virus such as hepatitis remains 
in his blood and can become symptomatic at any time.  He thus 
contends that he should be service connected for hepatitis at 
a noncompensable level of evaluation.  In the alternative, 
the veteran argues that the hepatitis he had in service 
continues to cause him problems.  He claims that he has lots 
of pain on his left side and night sweats.  He said that he 
passed a lot of gas and had a hard time with his stool and 
that sometimes he passed hard black stools.  He said that he 
had lost a lot of weight and that both of his legs had been 
amputated due to poor blood circulation.  The record shows 
that the veteran has a history of hypertension, diabetes 
mellitus, hypercholesterolemia, and bilateral leg 
amputations.  

The recent diagnosis of past exposure to hepatitis B, 
together with serologic tests that were positive for 
hepatitis B core antibody, suggests the nonsymptomatic 
presence of hepatitis B.  The Board will accord the veteran 
the benefit of the doubt and find that he has hepatitis B 
that cannot be disassociated from the infectious hepatitis 
for which he was treated in service.  See 38 U.S.C.A. § 
5107(b).  It follows that service connection for hepatitis B 
must be granted.  


ORDER

Service connection for hepatitis A is denied.  

Service connection for hepatitis B is granted.  



	                        
____________________________________________
	JOAQUIN AGUAYO-PERELES
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



